Exhibit 10.2

EXECUTION

 

 

 

LETTER OF CREDIT AGREEMENT

Dated as of March 23, 2012

among

PETSMART, INC.,

as the Lead Borrower

For

The Borrowers Named Herein

The Guarantors Named Herein

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as L/C Issuer

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page   Article I    DEFINITIONS AND ACCOUNTING TERMS      1       1.01
   Defined Terms      1       1.02    Other Interpretive Provisions      12   
   1.03    Accounting Terms Generally      13       1.04    Times of Day      14
      1.05    Letter of Credit Amounts      14    Article II    LETTERS OF
CREDIT      14       2.01    Letters of Credit      14       2.02    Termination
or Reduction of Commitments      20       2.03    Computation of Interest and
Fees      20       2.04    Payments Generally      20    Article III    TAXES,
YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER      20       3.01
   Taxes      20       3.02    Increased Costs; Reserves on Letters of Credit   
  21       3.03    Survival      23       3.04    Designation of Lead Borrower
as Borrowers’ Agent      23    Article IV    CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS      23       4.01    Conditions of Initial L/C Credit Extension     
23       4.02    Conditions to all Credit Extensions      25    Article V   
REPRESENTATIONS AND WARRANTIES      26       5.01    Existence, Qualification
and Power      26       5.02    Authorization; No Contravention      26      
5.03    Governmental Authorization; Other Consents      27       5.04    Binding
Effect      27       5.05    Litigation      27       5.06    Margin
Regulations; Investment Company Act      27       5.07    Disclosure      27   
   5.08    Compliance with Laws      28       5.09    Security Documents      28
      5.10    Solvency      28    Article VI    AFFIRMATIVE COVENANTS      28   

 

i



--------------------------------------------------------------------------------

Table of Contents

 

               Page      6.01    Financial Statements      28       6.02   
Certificates; Other Information      29       6.03    Notices      30       6.04
   Payment of Obligations      30       6.05    Preservation of Existence, Etc
     30       6.06    Maintenance of Properties      30       6.07    Compliance
with Laws      30       6.08    Books and Records; Accountants      31      
6.09    Use of Proceeds      31       6.10    Further Assurances      31   
Article VII    NEGATIVE COVENANTS      31       7.01    Liens; Collateral
Dispositions      31       7.02    Fundamental Changes      31       7.03    Use
of Proceeds      32       7.04    Amendment of Material Documents      32      
7.05    Line of Business      32    Article VIII    EVENTS OF DEFAULT AND
REMEDIES      32       8.01    Events of Default      32       8.02    Remedies
Upon Event of Default      35       8.03    Application of Funds      35   
Article IX    RESERVED      36    Article X    MISCELLANEOUS      36       10.02
   Notices; Effectiveness; Electronic Communications      36       10.03    No
Waiver; Cumulative Remedies      37       10.04    Expenses; Indemnity; Damage
Waiver      37       10.05    Successors and Assigns      39       10.06   
Treatment of Certain Information; Confidentiality      39       10.07    Right
of Setoff      40       10.08    Interest Rate Limitation      41       10.09   
Counterparts; Integration; Effectiveness      41       10.10    Survival      41
      10.11    Severability      42   

 

ii



--------------------------------------------------------------------------------

Table of Contents

 

              Page     10.12    Governing Law; Jurisdiction; Etc      42     
10.13    Waiver of Jury Trial      43      10.14    No Advisory or Fiduciary
Responsibility      43      10.15    USA PATRIOT Act Notice; Proceeds of Crime
Act      44      10.16    Foreign Asset Control Regulations      44      10.17
   Time of the Essence      45      10.18    Press Releases      45      10.19
   Additional Waivers      45      10.20    No Strict Construction      46     
10.21    Attachments      46   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01    Borrowers 1.02    Guarantors 1.03    Lead Borrower’s Calendar 10.02   
L/C Issuer’s Office; Certain Addresses for Notices

EXHIBITS

 

   Form of A    Compliance Certificate



--------------------------------------------------------------------------------

LETTER OF CREDIT AGREEMENT

This LETTER OF CREDIT AGREEMENT (“Agreement”) is entered into as of March 23,
2012, among

PETSMART, INC., a Delaware corporation having a place of business at 19601 North
27th Avenue, Phoenix, AZ 85027 (the “Lead Borrower”),

the Persons named on Schedule 1.01 hereto (collectively, the “Borrowers”),

the Persons named on Schedule 1.02 hereto (collectively, the “Guarantors”),

WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer;

The Borrowers have requested that the L/C Issuer provide a facility for the
issuance of Letters of Credit, and the L/C Issuer has indicated its willingness
to provide such a facility on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Act” shall have the meaning provided in Section 10.15.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any director,
officer, managing member, partner, trustee, or beneficiary of that Person,
(iii) any other Person directly or indirectly holding 10% or more of any class
of the Equity Interests of that Person, and (iv) any other Person 10% or more of
any class of whose Equity Interests is held directly or indirectly by that
Person.

“Agreement” means this Credit Agreement.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended January 30,
2011, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year of the Lead Borrower
and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.01(b)(iii).



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate for an Interest
Period of one month plus one percent (1.00%), or (c) the rate of interest in
effect for such day as publicly announced from time to time by Wells Fargo as
its “prime rate.” The “prime rate” is a rate set by Wells Fargo based upon
various factors including Wells Fargo’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Wells Fargo shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Business” means businesses of the type conducted by the Loan Parties and their
Subsidiaries on the Closing Date and businesses reasonably related thereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of the State of New
York.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with the L/C Issuer and under the sole and
exclusive dominion and control of the L/C Issuer, in which deposits are required
to be made in accordance with Section 2.01(f).

“Cash Collateralize” has the meaning specified in Section 2.01(f). Derivatives
of such term have corresponding meanings.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for the purposes of this Agreement: (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934), but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, directly or indirectly, of 35% or more of the
Equity Interests of the Lead Borrower

 

-2-



--------------------------------------------------------------------------------

entitled to vote for members of the board of directors or equivalent governing
body of the Lead Borrower on a fully-diluted basis; or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Lead Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) the Lead Borrower fails at any time to own, directly or indirectly, 100% of
the Equity Interests of each other Loan Party free and clear of all Liens other
than Permitted Liens (as such term is defined in the Facility Credit Agreement),
except where such failure is a result of a transaction permitted by the Loan
Documents.

“Closing Date” means March 23, 2012.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the L/C Issuer.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.

“Commitment” means the L/C Issuer’s obligation, subject to the terms and
conditions hereof, to make L/C Credit Extensions, as such amount may be reduced
from time to time in accordance with Section 2.02.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

 

-3-



--------------------------------------------------------------------------------

“Condensed” means, with respect to financial statements, the form of such
financial statements as is required to be filed with the 10-K or 10-Q filings
with the SEC.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” or “Credit Parties” means (a) individually, (i) the L/C Issuer,
(ii) each beneficiary of each indemnification obligation undertaken by any Loan
Party under any Loan Document, (iii) any other Person to whom Obligations under
this Agreement and other Loan Documents are owing, and (iv) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

“Credit Party Expenses” means, without limitation, all reasonable out-of-pocket
expenses incurred in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder; all
customary fees and charges (as adjusted from time to time) of the L/C Issuer
with respect to the disbursement of funds (or the receipt of funds) to or for
the account of Loan Parties (whether by wire transfer or otherwise), together
with any out-of-pocket costs and expenses incurred in connection therewith; and
all reasonable out-of-pocket expenses incurred by the Credit Parties who are not
the L/C Issuer or any Affiliate of any of them, after the occurrence and during
the continuance of an Event of Default; provided that such Credit Parties shall
be entitled to reimbursement for no more than one counsel representing all such
Credit Parties (absent a conflict of interest, in which case the Credit Parties
may engage and be reimbursed for one additional counsel).

“Debtor Relief Laws” means each of (i) the Bankruptcy Code of the United States
and (ii) all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada, or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means with respect to Letter of Credit Fees, a rate equal to the
fee applicable to Standby Letters of Credit or Commercial Letters of Credit, as
applicable, plus 2% per annum.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (whether in one transaction or in a series of transactions, and
including any sale and leaseback transaction and any sale, transfer, license or
other disposition) of any property (including, without limitation, any Equity
Interests) by any Person, including any sale, assignment, transfer

 

-4-



--------------------------------------------------------------------------------

or other disposal, with or without recourse, of any notes or accounts receivable
or any rights and claims associated therewith.

“Dollars” and “$” mean lawful money of the United States.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived by the L/C Issuer.

“Excluded Taxes” means, with respect to the L/C Issuer or any other recipient of
any payment to be made by or on account of any obligation of the Loan Parties
hereunder, (a) Taxes imposed on or measured by its overall net income (however
denominated), franchise Taxes imposed on it (imposed in lieu of net income
taxes), and branch profits Taxes, in each case, by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or that are Other
Connection Taxes.

“Executive Order” has the meaning set forth in Section 10.16.

“Facility Credit Agreement” means that certain Credit Agreement dated as of
March 23, 2012 among the Borrower, Wells Fargo National Association, as
administrative agent, collateral agent and swing line lender, certain other
borrowers and guarantors, Wells Fargo Capital Finance, LLC and the other lenders
party thereto from time to time, as the same may be amended, modified,
supplemented or restated.

“Facility Guaranty” means the Guarantee made by the Guarantors in favor of the
L/C Issuer and the other Credit Parties, in form reasonably satisfactory to the
L/C Issuer, as the same now exists or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.

“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar to and, in each
case, any regulations promulgated thereunder and any interpretation and other
guidance issued in connection therewith.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the L/C Issuer.

“Fiscal Month” means any fiscal month of any Fiscal Year, determined in
accordance with the fiscal accounting calendar of the Loan Parties attached
hereto as Schedule 1.03.

 

-5-



--------------------------------------------------------------------------------

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties attached
hereto as Schedule 1.03.

“Fiscal Year” means any period of twelve (12) Fiscal Months ending on the Sunday
nearest to January 31 of any calendar year.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.16.

“Fronting Fee” has the meaning assigned to such term in Section 2.01(i).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantor” means each party which is a guarantor under the Facility Credit
Agreement.

“Honor Date” has the meaning specified in Section 2.01(c).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.06.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrowers or in favor of the
L/C Issuer and relating to any such Letter of Credit.

 

-6-



--------------------------------------------------------------------------------

“Joinder” means an agreement, in form satisfactory to the L/C Issuer pursuant to
which, among other things, a Person becomes a party to, and bound by the terms
of, this Agreement and/or the other Loan Documents in the same capacity and to
the same extent as either a Borrower or a Guarantor, as the L/C Issuer may
determine.

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

“L/C Credit Extension” means the issuance of any Letter of Credit or extension
of the expiry date thereof, or the increase of the amount thereof.

“L/C Issuer” means Wells Fargo in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder. The L/C
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the L/C Issuer and/or for such Affiliate to act as an
advising, transferring, confirming and/or nominated bank in connection with the
issuance or administration of any such Letter of Credit, in which case the term
“L/C Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any “rule” under the ISP
or any article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lead Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder.

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

-7-



--------------------------------------------------------------------------------

“Letter of Credit Fee” has the meaning specified in Section 2.01(h).

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever and, with
respect to any Loan Parties organized under the laws of Canada, also includes
any deemed trust or prior claim in, or of such asset, and (b) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” means this Agreement, each Issuer Document, the Cash Collateral
Account Agreements, the Security Documents, the Facility Guaranty, and any other
instrument or agreement now or hereafter executed and delivered in connection
herewith, each as amended and in effect from time to time.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“Make Whole Amount” means an amount equal to (x) $50,000 minus (y) the amount of
fees, if a positive number, the L/C Issuer has actually earned and been paid in
Fronting Fees and Letter of Credit Fees for the issuances of Letters of Credit
from the Closing Date to the earlier of (x) the date of termination of the
Agreement and (y) March 23, 2013.

“Margin Stock” has the meaning assigned to such term in Regulation U of the FRB,
as from time to time in effect, and all official rulings and interpretations
thereunder or thereof.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of the Lead Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material impairment of
the rights and remedies of the L/C Issuer under any Loan Document or a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $25,000,000. For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

“Maturity Date” means the earlier of (x) March 23, 2017 and (y) the termination
of the Facility Credit Agreement.

“Maximum Rate” has the meaning provided therefor in Section 10.08.

“Non-Extension Notice Date” has the meaning specified in Section 2.01(b)(iii).

“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, obligations, covenants, indemnities,
and duties of, any Loan Party

 

-8-



--------------------------------------------------------------------------------

arising under any Loan Document or otherwise with respect to any Letter of
Credit (including, without limitation, payments in respect of reimbursement of
disbursements and L/C Obligations, interest thereon and obligations to provide
cash collateral therefor), whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs, expenses and indemnities
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest ,fees, costs,
expenses and indemnities are allowed claims in such proceeding and the
obligation to pay the Make Whole Amount.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction;
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; (d) with respect to any unlimited liability
company, the memorandum of association and articles of association; and (e) in
each case, all shareholder or other equity holder agreements, voting trusts and
similar arrangements to which such Person is a party or which is applicable to
its Equity Interests and all other arrangements relating to the Control or
management of such Person.

“Other Connection Taxes” means, with respect to the L/C Issuer, any other
recipient of any payment to be made by or on account of any obligation of the
Loan Parties hereunder, Taxes on or measured by overall net income imposed as a
result of a present or former connection (including a present or former
connection of its agents) between such Person and the jurisdiction imposing such
Tax (other than connections arising solely from such Person having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Documents, or sold or assigned an
interest in any Loan Documents).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning specified in Section 10.05(b).

“Participation Register” has the meaning provided therefor in Section 10.05(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

-9-



--------------------------------------------------------------------------------

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws of recognized national standing.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Request for Credit Extension” means a Letter of Credit Application and, if
required by the L/C Issuer, a Standby Letter of Credit Agreement or Commercial
Letter of Credit Agreement, as applicable.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of treasury, treasurer or assistant treasurer
of a Loan Party or any of the other individuals designated in writing to the L/C
Issuer by an existing Responsible Officer of a Loan Party as an authorized
signatory of any certificate or other document to be delivered hereunder. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means, collectively, (i) the Securities Act of 1933, the
Securities Exchange Act of 1934, Sarbanes-Oxley, and the applicable accounting
and auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the PCAOB and (ii) all applicable securities laws in
each province and territory of Canada and the respective regulations, rules
regulations, blanket orders and blanket rulings under such laws, together with
applicable published policy statements and notices of the securities regulator
of each such province and territory.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Borrower and the L/C Issuer, as the same now exists or may hereafter
be amended, modified, supplemented, renewed, restated or replaced.

“Security Documents” means the Security Agreement, any written agreement
regarding any Cash Collateral Account, and each other security agreement or
other instrument or document executed and delivered to the L/C Issuer pursuant
to this Agreement or any other Loan Document granting a Lien to secure any of
the Obligations.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

-10-



--------------------------------------------------------------------------------

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

 

-11-



--------------------------------------------------------------------------------

whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Affiliate of the L/C
Issuer).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Outstandings” means the amount of all L/C Obligations outstanding on a
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date.

“Trading with the Enemy Act” has the meaning set forth in Section 10.16.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided, further, that if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).

“United States” and “U.S.” mean the United States of America.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

-12-



--------------------------------------------------------------------------------

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars in full in cash or immediately available funds of all of the Obligations
(including the payment of any termination amount then applicable other than
unasserted contingent indemnification Obligations.

(e) All references to the knowledge of any Loan Party or to facts known by any
Loan Party shall mean actual knowledge of a Responsible Officer, which actual
knowledge shall also include, without limitation, any notice that has been given
to a Responsible Officer of a Loan Party or of any of its Subsidiaries or any
division of such Loan Party, as the case may be.

1.03 Accounting Terms Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used

 

-13-



--------------------------------------------------------------------------------

in preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

1.04 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.05 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.

ARTICLE II

LETTERS OF CREDIT

2.01 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, the L/C Issuer agrees
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrowers, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.01(b) below, and (2) to
honor drawings under the Letters of Credit; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, so long as the
Total Outstandings shall not exceed the Commitment. Each request by the Lead
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) No Letter of Credit shall be issued if:

(A) subject to Section 2.01(b)(iii), the expiry date of such requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the L/C Issuer has approved such expiry date; or

(B) subject to Section 2.01(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than one year after the date of
issuance or last extension, unless the L/C Issuer has approved such expiry date;
or

 

-14-



--------------------------------------------------------------------------------

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless such Letter of Credit continues to be
Cash Collateralized.

(iii) No Letter of Credit shall be issued if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) reserved;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if (A) the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the L/C Issuer in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Lead Borrower. Such Letter of Credit Application must
be received by the L/C Issuer not later than 11:00 a.m. at least two Business
Days (or such other date and time as the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the

 

-15-



--------------------------------------------------------------------------------

documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Lead Borrower shall furnish to the L/C Issuer
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, and any Issuer Documents (including, if requested
by the L/C Issuer, a Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable), as the L/C Issuer may require.

(ii) Unless the L/C Issuer has received written notice from any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied or unless the L/C Issuer
would not be permitted, or would have no obligation, at such time, to issue such
Letter of Credit under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.01(a) or otherwise), then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.

(iii) If the Lead Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the L/C Issuer, the Lead Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Lead Borrower a true and
complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. Upon receipt from
the beneficiary of any Letter of Credit of any notice of a drawing under such
Letter of Credit, the L/C Issuer shall notify the Lead Borrower thereof not less
than two (2) Business Days prior to the Honor Date (as defined below); provided,
however, that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse the L/C Issuer with
respect to any such payment. On the date of any payment by the L/C Issuer under
a

 

-16-



--------------------------------------------------------------------------------

Letter of Credit (each such date, an “Honor Date”), the Borrowers shall be
deemed to have authorized the L/C Issuer to withdraw from the Cash Collateral
Account such amount to be disbursed on the Honor Date in an amount equal to the
amount of such payment. Any notice given by the L/C Issuer pursuant to this
Section 2.01(c) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(d) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(vi) the fact that any Default or Event of Default shall have occurred and be
continuing.

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately

 

-17-



--------------------------------------------------------------------------------

notify the L/C Issuer. The Borrowers shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.

(e) Role of L/C Issuer. The Borrowers agree that, in paying any drawing under a
Letter of Credit, the L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. Neither the L/C Issuer, any of its respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.01(d) or for any action, neglect or omission under or in connection
with any Letter of Credit or Issuer Documents, including, without limitation,
the issuance or any amendment of any Letter of Credit, the failure to issue or
amend any Letter of Credit, or the honoring or dishonoring of any demand under
any Letter of Credit, and such action or neglect or omission will bind the
Borrowers; provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential, exemplary or punitive
damages suffered by the Borrowers which the Borrowers prove were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit; provided further, however, that any
claim against the L/C Issuer by the Borrowers for any loss suffered or incurred
by the Borrowers shall be reduced by an amount equal to the sum of (i) the
amount (if any) saved by the Borrowers as a result of the breach or other
wrongful conduct that allegedly caused such loss, and (ii) the amount (if any)
of the loss that would have been avoided had the Borrowers taken all reasonable
steps to mitigate such loss, including, without limitation, by enforcing their
rights against any beneficiary and, in case of a claim of wrongful dishonor, by
specifically and timely authorizing the L/C Issuer to cure such dishonor. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
(or the L/C Issuer may refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Letter of
Credit and may disregard any requirement in a Letter of Credit that notice of
dishonor be given in a particular manner and any requirement that presentation
be made at a particular place or by a particular time of day), and the L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer shall not be responsible for the wording of any Letter of Credit
(including, without limitation, any drawing conditions or any terms or
conditions that are ineffective, ambiguous, inconsistent, unduly complicated or
reasonably impossible to satisfy), notwithstanding any assistance the L/C Issuer
may provide to the Borrowers with drafting or recommending text for any Letter
of Credit Application or with the structuring of any transaction related to any
Letter of Credit, and the Borrowers hereby

 

-18-



--------------------------------------------------------------------------------

acknowledge and agree that any such assistance will not constitute legal or
other advice by the L/C Issuer or any representation or warranty by the L/C
Issuer that any such wording or such Letter of Credit will be effective. Without
limiting the foregoing, the L/C Issuer may, as it deems appropriate, modify or
alter and use in any Letter of Credit the terminology contained on the Letter of
Credit Application for such Letter of Credit.

(f) Cash Collateral. The Borrowers shall Cash Collateralize each L/C Credit
Extension prior to the issuance of any Letter of Credit. “Cash Collateralize”
means to pledge and deposit with or deliver to the L/C Issuer, as collateral for
any L/C Credit Extension, cash in an amount equal to 103% of the face amount of
any L/C Credit Extension (other than L/C Credit Extensions with respect to
Letters of Credit denominated in a currency other than Dollars which the L/C
Issuer, in its sole discretion, elected to issue, which shall be Cash
Collateralized in an amount equal to 115% of the face amount of such L/C Credit
Extension), pursuant to documentation in form and substance satisfactory to the
L/C Issuer. The Borrowers hereby grant to the L/C Issuer a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit account at Wells Fargo (referred to as “Cash Collateral Account”). If at
any time the L/C Issuer determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the L/C Issuer or that
the total amount of such funds is less than the Total Outstandings of all L/C
Obligations, the Borrowers will, forthwith upon demand by the L/C Issuer, pay to
the L/C Issuer, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Total Outstandings over (y) the
total amount of funds, if any, then held as Cash Collateral that the L/C Issuer
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer and, to the extent not so applied,
shall thereafter be applied to satisfy any other Obligations.

(g) Applicability of ISP and UCP 600. Unless otherwise expressly agreed by the
L/C Issuer and the Lead Borrower when a Letter of Credit is issued, (i) the
rules of the ISP and the UCP 600 shall apply to each Standby Letter of Credit,
and (ii) the rules of the UCP 600 shall apply to each Commercial Letter of
Credit.

(h) Letter of Credit Fees. The Borrowers shall pay to the L/C Issuer a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
0.175% times the daily Stated Amount under each such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit). For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of the Letter of Credit shall be determined in accordance
with Section 1.05. Letter of Credit Fees shall be (i) due and payable on the
first day after the end of each month commencing with the first such date to
occur after the issuance of such Letter of Credit, and thereafter on demand, and
(ii) computed on a monthly basis in arrears. Notwithstanding anything to the
contrary contained herein, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay to the L/C Issuer a fronting fee (the “Fronting Fee”)
(i) with respect to each Standby Letter of Credit, at a rate equal to 0.025% per
annum, computed on the amount of such Letter of Credit, and payable upon the
issuance or amendment thereof, and (ii)

 

-19-



--------------------------------------------------------------------------------

with respect to each Commercial Letter of Credit, at a rate equal to 0.025% per
annum, computed on the daily amount available to be drawn under such Letter of
Credit and payable when such Commercial Letter of Credit is drawn. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of the Letter of Credit shall be determined in accordance with
Section 1.05. In addition, the Borrowers shall pay to the L/C Issuer the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(j) Payment of Make Whole Amount. If not sooner paid upon termination of this
Agreement, on March 23, 2013 the Lead Borrower will pay the L/C Issuer the Make
Whole Amount.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.02 Termination or Reduction of Commitments. The Borrowers may, upon
irrevocable notice from the Lead Borrower to the L/C Issuer, terminate this
Agreement; provided that if this Agreement is terminated on or before March 23,
2013, the Borrowers will simultaneously with such termination pay the L/C Issuer
the Make Whole Amount.

2.03 Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 365-day or 366-day year and actual days elapsed.
Interest shall accrue on all L/C Obligations which are due and payable from the
due date thereof until paid in cash. Each determination by the L/C Issuer of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.04 Payments Generally. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the L/C Issuer at the office or to the
account designated by the L/C Issuer in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. All payments
received by the L/C Issuer after 2:00 p.m., at the option of the L/C Issuer,
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes;

 

-20-



--------------------------------------------------------------------------------

provided that if the Borrowers shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the L/C Issuer receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrowers shall make such
deductions and (iii) the Borrowers shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
L/C Issuer, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Lead Borrower by the L/C Issuer
shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the L/C Issuer the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the L/C Issuer.

(e) Treatment of Certain Refunds. If the L/C Issuer determines, in its sole
discretion, that it has received a refund or a credit against any Tax for any
Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the Borrowers an amount equal to such refund or
credit (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers under this Section with respect to the Taxes or Other
Taxes giving rise to such refund or credit), net of all out-of-pocket expenses
of the L/C Issuer and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund or credit); provided
that the Borrowers, upon the request of the L/C Issuer, agree to repay the
amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the L/C Issuer in the event
the L/C Issuer is required to repay such refund or credit to such Governmental
Authority. This subsection shall not be construed to require the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrowers or any other Person.

3.02 Increased Costs; Reserves on Letters of Credit.

(a) Increased Costs Generally. If any Change in Law shall:

 

-21-



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the L/C Issuer;

(ii) subject the L/C Issuer to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit,
or change the basis of taxation of payments to the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by the L/C
Issuer); or

(iii) impose on the L/C Issuer any other condition, cost or expense affecting
this Agreement made by the L/C Issuer or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to the L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of the L/C Issuer, the Borrowers will pay to the L/C Issuer such
additional amount or amounts as will compensate the L/C Issuer for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If the L/C Issuer determines that any Change in Law
affecting the L/C Issuer or the L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on the L/C Issuer’s capital or on the capital of the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, or the Letters of Credit
issued by the L/C Issuer, to a level below that which the L/C Issuer or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration the L/C Issuer’s policies and the policies of the L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to the L/C Issuer such additional amount or amounts
as will compensate the L/C Issuer or the L/C Issuer’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of the L/C Issuer setting
forth the amount or amounts necessary to compensate the L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Lead Borrower shall be conclusive absent
manifest error. The Borrowers shall pay the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of the L/C Issuer to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the L/C Issuer’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that the
L/C Issuer notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of the L/C Issuer’s intention to claim
compensation therefor

 

-22-



--------------------------------------------------------------------------------

(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.03 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Commitments and repayment of all Obligations
hereunder.

3.04 Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain L/C Credit Extensions, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of L/C Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such L/C Credit Extensions are recorded on the books and
records of the Lead Borrower and of any other Borrower. In addition, each Loan
Party other than the Borrowers hereby irrevocably designates and appoints the
Lead Borrower as such Loan Party’s agent to represent such Loan Party in all
respects under this Agreement and the other Loan Documents.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested an L/C
Credit Extension. Neither the L/C Issuer nor any other Credit Party shall have
any obligation to see to the application of such proceeds therefrom.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial L/C Credit Extension. The obligation of the L/C
Issuer to make its initial L/C Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The L/C Issuer’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif” via
e-mail) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the L/C Issuer:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the L/C Issuer and the Lead Borrower;

 

-23-



--------------------------------------------------------------------------------

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the L/C
Issuer may require evidencing (A) the authority of each Loan Party to enter into
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party;

(iii) copies of each Loan Party’s Organization Documents and such other
documents and certifications as the L/C Issuer may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction could not reasonably be expected
to have a Material Adverse Effect;

(iv) favorable opinions of Cooley LLP, counsel to the Loan Parties, addressed to
the L/C Issuer, as to such matters concerning the Loan Parties and the Loan
Documents as the L/C Issuer may reasonably request;

(v) a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and 4.02(b)
have been satisfied, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (C) to the Solvency of the Loan Parties as of the Closing Date after
giving effect to the transactions contemplated hereby, and (D) either that
(1) no consents, licenses or approvals are required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, or (2) that all
such consents, licenses and approvals have been obtained and are in full force
and effect;

(vi) a termination letter from the agent for the lenders under the Letter of
Credit Agreement dated as of June 30, 2006 between the Lead Borrower and Bank of
America, N.A., as issuing bank, satisfactory in form and substance to the L/C
Issuer evidencing that such Letter of Credit Agreement has been or concurrently
with the Closing Date is being terminated, all obligations thereunder are being
paid in full, and all Liens securing obligations under such Letter of Credit
Agreement have been or concurrently with the Closing Date are being released;

(vii) the Security Documents;

(viii) all other Loan Documents, each duly executed by the applicable Loan
Parties;

(ix) results of searches or other evidence reasonably satisfactory to the L/C
Issuer (in each case dated as of a date reasonably satisfactory to the L/C
Issuer)

 

-24-



--------------------------------------------------------------------------------

indicating the absence of Liens on the assets of the Loan Parties, except for
Liens permitted under the Facility Credit Agreement and Liens for which
termination statements and releases, satisfactions and discharges of any
mortgages, and releases or subordination agreements satisfactory to the L/C
Issuer are being tendered concurrently with such extension of credit or other
arrangements satisfactory to the L/C Issuer for the delivery of such termination
statements and releases, satisfactions and discharges have been made;

(x) such other assurances, certificates, documents, consents or opinions as the
L/C Issuer reasonably may require.

(b) There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(c) The consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document.

(d) All fees and expenses required to be paid to the L/C Issuer on or before the
Closing Date shall have been paid in full, and all fees and expenses required to
be paid to the L/C Issuer on or before the Closing Date shall have been paid in
full.

(e) The Borrowers shall have paid all fees, charges and disbursements of counsel
to the L/C Issuer to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the Closing Date (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrowers and the L/C Issuer).

(f) The L/C Issuer shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.

(g) The Borrower shall have paid to the L/C Issuer the fees specified in the Fee
Letter (as defined in the Facility Credit Agreement).

4.02 Conditions to all Credit Extensions. The obligation of the L/C Issuer to
honor any Request for Credit Extension is subject to the following conditions
precedent:

(a) The representations and warranties of each other Loan Party contained in
Article V or in any other Loan Document, shall be true and correct in all
material respects on and as of the date of such L/C Credit Extension except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date and (ii) in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects;

(b) No Default or Event of Default shall exist, or would result from such
proposed L/C Credit Extension or from the application of the proceeds thereof;

 

-25-



--------------------------------------------------------------------------------

(c) The L/C Issuer shall have received a Request for Credit Extension in
accordance with the requirements hereof;

(d) No event or circumstance which could reasonably be expected to result in a
Material Adverse Effect shall have occurred (in determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then existing events would result in a Material Adverse Effect); and

(e) The Letters of Credit requested under any Request for Credit Extension shall
have been Cash Collateralized.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty by the Borrowers that the conditions specified
in Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable L/C Credit Extension. The conditions set forth in this Section 4.02
are for the sole benefit of the Credit Parties.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the L/C Issuer to enter into this Agreement and to issue Letters of
Credit hereunder, each Loan Party represents and warrants to the L/C Issuer and
the other Credit Parties that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, unlimited liability
company, partnership or limited partnership, duly incorporated, organized or
formed, validly existing and, where applicable, in good standing under the Laws
of the jurisdiction of its incorporation, organization, or formation (b) has all
requisite power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, where applicable, in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the creation of any Lien upon any
asset of any Loan Party (other than Liens in favor of the L/C Issuer under the
Security Documents); or (d) violate any Law.

 

-26-



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) filings and recordings necessary to perfect or maintain Liens created under
the Security Documents (including the first priority nature thereof) or (b) such
as have been obtained or made and are in full force and effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

5.05 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties, threatened in writing, at law,
in equity, in arbitration or before any Governmental Authority, by or against
any Loan Party or any of its Subsidiaries or against any of its properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.06 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Letters of Credit shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock or for any other purpose that might
cause any of the Letters of Credit to be considered a “purpose credit” within
the meaning of Regulations T, U, or X issued by the FRB.

(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

(c) Less than 25% of the assets of the Borrowers on a Consolidated basis consist
of Margin Stock.

5.07 Disclosure. Each Loan Party has disclosed to the L/C Issuer all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the L/C Issuer in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or

 

-27-



--------------------------------------------------------------------------------

supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

5.08 Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.09 Security Documents. The Security Documents will create in favor of the L/C
Issuer a legal, valid, continuing and enforceable security interest in the
Collateral, the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Upon such filings and/or the
obtaining of “control” (as defined in the UCC), the L/C Issuer will have a
perfected Lien on, and security interest in, to and under all right, title and
interest of the grantors thereunder in all Collateral that may be perfected by
obtaining control, under the UCC (in effect on the date this representation is
made) in each case prior and superior in right to any other Person.

5.10 Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each L/C Credit Extension, the
Loan Parties, on a Consolidated basis, are Solvent. No transfer of property has
been or will be made by any Loan Party and no obligation has been or will be
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as the L/C Issuer shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted) , or any
Letter of Credit shall remain outstanding, the Loan Parties shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

6.01 Financial Statements. Deliver to the L/C Issuer, in form and detail
satisfactory to the L/C Issuer:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Lead Borrower (commencing with the Fiscal Year ended 2012), a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal

 

-28-



--------------------------------------------------------------------------------

Year, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and unqualified opinion of a Registered Public Accounting Firm,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Lead Borrower
(commencing with the Fiscal Quarter ended April 29, 2012), a Condensed
Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Quarter, and the Condensed related consolidated statements of
income or operations, and cash flows for such Fiscal Quarter and for the portion
of the Lead Borrower’s Fiscal Year then ended, subject only to normal year-end
audit adjustments and the absence of footnotes.

6.02 Certificates; Other Information. Deliver to the L/C Issuer, in form and
detail satisfactory to the L/C Issuer:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b) (commencing with the delivery of the financial
statements for the Fiscal Quarter ended April 29, 2012), a duly completed
Compliance Certificate signed by a Responsible Officer of the Lead Borrower, and
in the event of any change in generally accepted accounting principles used in
the preparation of such financial statements, the Lead Borrower shall also
provide a statement of reconciliation conforming such financial statements to
GAAP and (ii) a copy of management’s discussion and analysis with respect to
such financial statements; and

(b) at least ten (10) days prior written notice of any change in Borrower’s or
any of its Guarantor’s corporate name, (ii) in Borrower’s or any Guarantor’s
corporate structure or jurisdiction of formation or (iii) in Borrower’s or any
Guarantor’s federal taxpayer identification number or organizational number
assigned to it by its state of organization.

(c) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the L/C Issuer may from time
to time reasonably request.

Documents required to be delivered pursuant to Sections 6.01(a), 6.01(b) or
Section 6.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which the L/C Issuer has access
(whether a commercial, third-party website or whether sponsored by the L/C
Issuer).

 

-29-



--------------------------------------------------------------------------------

6.03 Notices. Promptly notify the L/C Issuer:

(a) upon any senior officer, including, without limitation, any Responsible
Officer of any Loan Party, obtaining actual knowledge of or receiving notice of,
the occurrence of any Default or Event of Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect (in determining whether any individual event would
result in a Material Adverse Effect, notwithstanding that such event in and of
itself does not have such effect, a Material Adverse Effect shall be deemed to
have occurred if the cumulative effect of such event and all other then existing
events would result in a Material Adverse Effect).

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, (b) all lawful claims (including, without limitation, claims of
landlords, warehousemen, customs brokers, freight forwarders, consolidators and
carriers) which, if unpaid, would by law become a Lien upon its property; and
(c) all indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such indebtedness, except, in each case, where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation,
(d) no Lien has been filed with respect thereto and (e) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.02; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.02.

6.06 Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Compliance with Laws. Comply in all material respects with the requirements
of all Laws except where such non-compliance is not material to the Business as
conducted by the Borrowers and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested

 

-30-



--------------------------------------------------------------------------------

Laws, and (c) the failure to comply therewith could not reasonably be expected
to have a Material Adverse Effect.

6.08 Books and Records; Accountants.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the Loan
Parties or such Subsidiary, as the case may be; and (ii) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Loan Parties
or such Subsidiary, as the case may be.

(b) At all times retain a Registered Public Accounting Firm and shall instruct
such Registered Public Accounting Firm to cooperate with, and be available to,
the L/C Issuer or its representatives to discuss the Loan Parties’ financial
performance, financial condition, operating results, controls, and such other
matters, within the scope of the retention of such Registered Public Accounting
Firm, as may be raised by the L/C Issuer.

6.09 Use of Proceeds. Use the proceeds of the Letters of Credit for working
capital and other general corporate purposes of the Loan Parties.

6.10 Further Assurances. Execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any applicable Law, or which the L/C
Issuer may request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Loan Parties. The Loan Parties also
agree to provide to the L/C Issuer, from time to time upon request, evidence
satisfactory to the L/C Issuer as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.

ARTICLE VII

NEGATIVE COVENANTS

So long as the L/C Issuer shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than contingent indemnification obligations for which
a claim has not been asserted), no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens; Collateral Dispositions. Create, incur, assume or suffer to exist
any Lien on any Collateral, nor sell, transfer, assign or otherwise dispose of
any Collateral.

7.02 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or agree to do any of the foregoing), except that, so long as
no Default or Event of Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom:

 

-31-



--------------------------------------------------------------------------------

(a) any Subsidiary which is not a Loan Party may merge or amalgamate with (i) a
Loan Party; provided that the Loan Party shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries which are not Loan Parties;
provided that when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person;

(b) any Subsidiary which is a Loan Party may merge into, or amalgamate with, any
Subsidiary which is a Loan Party or into a Borrower; provided that in any merger
involving a Borrower, such Borrower shall be the continuing or surviving Person;

(c) in connection with a Permitted Acquisition (as defined in the Facility
Credit Agreement), an Subsidiary of a Loan Party may merge or amalgamate with or
into or consolidate with any other Person or permit any other Person to merge or
amalgamate with or into or consolidate with it; provided that (i) the Person
surviving such merger or amalgamation shall be a wholly-owned Subsidiary of a
Loan Party and such Person shall become a Loan Party in accordance with the
provisions of Section 6.12 of the Facility Credit Agreement, and (ii) in the
case of any such merger to which any Loan Party is a party, such Loan Party is
the surviving Person; and

(d) any CFC (as defined in the Facility Credit Agreement) that is not a Loan
Party may merge into or amalgamate with any CFC that is not a Loan Party.

7.03 Use of Proceeds. Use the proceeds of any Letter of Credit, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (a) to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock; or (b) for purposes other than those permitted under this Agreement.

7.04 Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under its Organization Documents in a manner materially adverse
to the Credit Parties.

7.05 Line of Business. Engage in any line of business substantially different
from the Business.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to pay when and as
required to be paid herein, (i) any L/C Obligation, or deposit any funds as Cash
Collateral in the Cash Collateral Account in respect of L/C Obligations or the
Make Whole Amount, or (ii) any interest on any L/C Obligation, or any fee due
hereunder within five (5) Business Days of the due date thereof, or (iii) any
other amount payable hereunder or under any other Loan Document within five
(5) Business Days of the due date thereof; or

 

-32-



--------------------------------------------------------------------------------

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.09,
or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice from the L/C Issuer to the Lead Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due after giving effect to the expiration of any
applicable grace or cure period set forth therein (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Indebtedness, or (B) fails to observe or perform any other
agreement or condition relating to any such Material Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Material Indebtedness or the beneficiary
or beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Loan Party or such Subsidiary, in the aggregate,
for all Swap Contracts as a result thereof is greater than $25,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, interim receiver, monitor,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or a proceeding shall be
commenced or a petition filed, without the application or consent of such
Person, seeking or requesting the appointment of any receiver, interim receiver,
monitor, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed and the appointment continues undischarged, undismissed or
unstayed for 45 calendar days or an order or decree approving or ordering any of
the foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted

 

-33-



--------------------------------------------------------------------------------

without the consent of such Person and continues undismissed or unstayed for 45
calendar days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 10 days after its issuance or
levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $25,000,000 (to the
extent not covered by independent third-party insurance, has been notified of
the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 20 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

(i) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any of
their Subsidiaries or Affiliates contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document or seeks to avoid, limit or otherwise adversely affect any Lien
purported to be created under any Security Document; or (ii) any Lien purported
to be created under any Security Document shall cease to be, or shall be
asserted by any Loan Party or any of their Subsidiaries or Affiliates not to be,
a valid and perfected Lien on any Collateral, with the priority required by the
applicable Security Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Cessation of Business. Except as otherwise expressly permitted hereunder,
any Loan Party shall take any action to suspend the operation of its business in
the ordinary course, liquidate all or a material portion of its assets or store
locations, or employ an agent or other third party to conduct a program of
closings, liquidations or “Going-Out-Of-Business” sales of any material portion
of its business; or

(l) Indictment. The indictment of, or institution of any legal process or
proceeding against, any Loan Party, under any federal, state, municipal, and
other civil or criminal statute, rule, regulation, order, or other requirement
having the force of law where the relief, penalties, or remedies sought or
available include the forfeiture of any property of any Loan Party with an
aggregate value equal to or greater than $5,000,000 and/or the imposition of

 

-34-



--------------------------------------------------------------------------------

any stay or other order, the effect of which could reasonably be to restrain in
any material way the conduct by the Loan Parties, taken as a whole, of their
business in the ordinary course; or

(m) Guaranty. The termination or attempted termination of any Facility Guaranty
except as expressly permitted hereunder or under any other Loan Document; or

(n) Facility Credit Agreement. There occurs any Event of Default, as defined in
the Facility Credit Agreement.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the L/C Issuer may take any or all of the following actions:

(a) declare all Obligations then outstanding to be due and payable in whole and
thereupon the Obligations so declared to be due and payable shall become due and
payable immediately, without presentment, demand, protest or notice of any kind,
all of which are hereby waived;

(b) declare the Commitments and any obligation of the L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon such Commitments and obligation
shall be terminated and in the case of an Event of Default listed in
Section 8.01(f) or (g), the Commitment shall automatically terminate; and

(c) proceed to protect, enforce and exercise all rights and remedies of the
Credit Parties under this Agreement, any of the other Loan Documents or
applicable Law, including, but not limited to, by suit in equity, action at law
or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 any amounts received on account of the Obligations shall be applied
by the L/C Issuer in the following order:

First, to payment of that portion of the Obligations constituting fees,
Prepayment Premium, indemnities, Credit Party Expenses and other amounts
(including fees, charges and disbursements of counsel to the L/C Issuer and
amounts payable under Article III) payable to the L/C Issuer;

Second, to the L/C Issuer, to continue to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit;

 

-35-



--------------------------------------------------------------------------------

Third, to payment of all other Obligations to the extent secured under the
Security Documents, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Third held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.01(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

ARTICLE IX

RESERVED

ARTICLE X

MISCELLANEOUS

(a) Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the L/C Issuer and the
Lead Borrower, and acknowledged by the L/C Issuer.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Loan Parties or the L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Loan
Parties and the L/C Issuer hereunder may be delivered or furnished by electronic

 

-36-



--------------------------------------------------------------------------------

communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the L/C Issuer.

Unless the L/C Issuer otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of the Loan Parties and the L/C Issuer may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.

(d) Reliance by L/C Issuer. The L/C Issuer shall be entitled to rely and act
upon any notices purportedly given by or on behalf of the Loan Parties even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify the L/C Issuer and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Loan Parties. All telephonic notices to and other telephonic
communications with the L/C Issuer may be recorded by the L/C Issuer, and each
of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the issuance
of a Letter of Credit shall not be construed as a waiver of any Default or Event
of Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default or Event of Default at the time.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
L/C Issuer, each Credit Party, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless (on an after tax basis) from, any and all losses, claims,
causes of action, damages, liabilities, settlement

 

-37-



--------------------------------------------------------------------------------

payments, costs, and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Letter
of Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit, any bank advising or confirming a
Letter of Credit or any other nominated person with respect to a Letter of
Credit seeking to be reimbursed or indemnified or compensated, and any third
party seeking to enforce the rights of a Borrower, beneficiary, nominated
person, transferee, assignee of Letter of Credit proceeds, or holder of an
instrument or document related to any Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party or any of the Loan Parties’ directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by a Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Letter of Credit or the use of
the proceeds thereof. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(d) Payments. All amounts due under this Section shall be payable on demand
therefor.

 

-38-



--------------------------------------------------------------------------------

(e) Survival. The agreements in this Section shall survive the resignation of
the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all of the Obligations.

10.05 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written consent of the L/C Issuer

(b) Participations. The L/C Issuer may at any time, without the consent of, or
notice to, the Loan Parties, sell participations to any Person (other than a
natural person or the Loan Parties or any of the Loan Parties’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of the L/C Issuer’s
rights and/or obligations under this Agreement; provided that (i) such L/C
Issuer’s obligations under this Agreement shall remain unchanged, (ii) such L/C
Issuer shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties and the L/C Issuer
shall continue to deal solely and directly with such L/C Issuer in connection
with such L/C Issuer’s rights and obligations under this Agreement. Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 10.06 as if such Participant was an L/C Issuer
hereunder. Any agreement or instrument pursuant to which an L/C Issuer sells
such a participation shall provide that such L/C Issuer shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.02 and 10.04 to the same extent as if it were an
L/C Issuer. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.04 as though it were an L/C Issuer. The
L/C Issuer shall maintain at its offices a record of each agreement or
instrument effecting any participation and a register for the recordation of the
names and addresses of its Participants and their rights with respect to
principal amounts and other Obligations from time to time (each a “Participation
Register”). The entries in each Participation Register shall be conclusive
absent manifest error and the Loan Parties, the L/C Issuer and the Lead Borrower
may treat each Person whose name is recorded in a Participant Register as a
Participant for all purposes of this Agreement (including, for the avoidance of
doubt, for purposes of entitlement to benefits under Section 3.01, Section 3.02
and Section 10.04). The Participation Register shall be available for inspection
by the Lead Borrower, at any reasonable time and from time to time upon
reasonable prior notice.

(c) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.02 than the applicable L/C
Issuer would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent.

10.06 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that

 

-39-



--------------------------------------------------------------------------------

Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents, funding
sources, attorneys, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to any Credit Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof; provided that
in the case of information received from any Loan Party or any Subsidiary after
the Closing Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.07 Right of Setoff. If an Event of Default shall have occurred and be
continuing, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by the L/C Issuer or
any such Affiliate to or for the credit or the account of the Borrowers or any
other Loan Party against any and all of the Obligations now or hereafter
existing under this Agreement or any other Loan Document to the L/C Issuer,
regardless of the adequacy of the Collateral, and irrespective of whether or not
the L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of the L/C Issuer
different from the

 

-40-



--------------------------------------------------------------------------------

branch or office holding such deposit or obligated on such indebtedness. The
rights of the L/C Issuer and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
the L/C Issuer or its respective Affiliates may have. The L/C Issuer agrees to
notify the Lead Borrower promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.08 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the L/C Issuer shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the Obligations or, at the L/C Issuer’s election, be
deposited in the Cash Collateral Account. In determining whether the interest
contracted for, charged, or received by the L/C Issuer exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.09 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the L/C Issuer and when the L/C Issuer shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, pdf., or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

10.10 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any L/C
Credit Extension, and shall continue in full force and effect as long as any
other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding. Further, the provisions of Sections 3.01, 3.02
and 10.04 shall survive and remain in full force and effect regardless of the
repayment of the Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. In connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the L/C Issuer may
require such indemnities and collateral security as they shall reasonably deem
necessary or appropriate to protect the Credit Parties against (x) loss on
account of credits previously applied to the

 

-41-



--------------------------------------------------------------------------------

Obligations that may subsequently be reversed or revoked, and (y) any
Obligations that may thereafter arise under Section 10.04.

10.11 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.12 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES SOUTHERN DISTRICT COURT OF NEW YORK, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN

 

-42-



--------------------------------------------------------------------------------

PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN
OR ANY FEDERAL COURT SITTING THEREIN AS THE L/C ISSUER MAY ELECT IN ITS SOLE
DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.

10.13 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.14 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in

 

-43-



--------------------------------------------------------------------------------

favor of the Loan Parties with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether any of the Credit Parties has advised or is currently advising any
Loan Party or any of its Affiliates on other matters) and none of the Credit
Parties has any obligation to any Loan Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Credit
Parties and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Credit Parties have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

10.15 USA PATRIOT Act Notice; Proceeds of Crime Act. The L/C Issuer is subject
to the Act (as hereinafter defined) and hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) and all applicable “know your
customer” rules, regulations and procedures applicable to the L/C Issuer in
Canada, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow the L/C Issuer, as applicable, to
identify each Loan Party in accordance with the Act. Each Loan Party is in
compliance, in all material respects, with the Patriot Act and the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) (the “Proceeds of
Crime Act”). No part of the proceeds of any Letter of Credit will be used by the
Loan Parties, directly or indirectly, for any purpose which would contravene or
breach the Proceeds of Crime Act or for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

10.16 Foreign Asset Control Regulations. Neither of the issuance of any Letter
of Credit nor the use of the proceeds of any thereof will violate the Trading
With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the
Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).
Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions,

 

-44-



--------------------------------------------------------------------------------

or be otherwise associated, with any such “blocked person” or in any manner
violative of any such order.

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

10.18 Press Releases. Each Loan Party consents to the publication by the L/C
Issuer of advertising material, including any “tombstone” or comparable
advertising, on its website or in other marketing materials of the L/C Issuer,
relating to the financing transactions contemplated by this Agreement using any
Loan Party’s name, product photographs, logo, trademark or other insignia. The
L/C Issuer shall provide a draft reasonably in advance of any advertising
material to the Lead Borrower for review and comment prior to the publication
thereof. The L/C Issuer reserves the right to provide to industry trade
organizations and loan syndication and pricing reporting services information
necessary and customary for inclusion in league table measurements.

10.19 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
L/C Issuer or any other Credit Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the L/C Issuer or any other Credit Party to assert
any claim or demand or to enforce any remedy under this Agreement, any other
Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash

 

-45-



--------------------------------------------------------------------------------

of all the Obligations and the termination of the Commitments. The L/C Issuer
and the other Credit Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or non-judicial sales,
accept an assignment of any such security in lieu of foreclosure, compromise or
adjust any part of the Obligations, make any other accommodation with any other
Loan Party, or exercise any other right or remedy available to them against any
other Loan Party, without affecting or impairing in any way the liability of any
Loan Party hereunder except to the extent that all the Obligations have been
indefeasibly paid in full in cash and the Commitments have been terminated. Each
Loan Party waives any defense arising out of any such election even though such
election operates, pursuant to applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security.

10.20 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.21 Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

-46-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

BORROWERS:

PETSMART, INC.

PETSMART STORE SUPPORT GROUP, INC.

By:  

/s/ Robert F. Moran

Name:   Robert F. Moran Title:   Chief Executive Officer

GUARANTORS:

AUTHORITY PET FOOD COMPANY

PACIFIC COAST DISTRIBUTING, INC.

PETSCARD LCC

MAVERICK LEASING, INC.

PETSTUFF CANADA (USA) HOLDINGS, INC.

PETSTUFF NOVA SCOTIA, INC.

PET WISE INC.

PETSMART PUERTO RICO, LLC

SIMPLY NOURISH PET FOOD COMPANY

LLC

By: PETSMART, INC., its sole member and manager

By:  

/s/ Robert F. Moran

Name:   Robert F. Moran Title:   Chief Executive Officer

Signature Page to Letter of Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer By:  

/s/ Robert C. Chakarian

Name:   Robert C. Chakarian

Title:   Vice President

 

Signature Page to Credit Agreement